Title: James Freeman to Thomas Jefferson, 14 November 1816
From: Freeman, James
To: Jefferson, Thomas


          
            Sir,
            Boston. Nov. 14. 1816.
          
          I have lately returned to Boston, where I had the pleasure of finding the note of October the 10th, which you did me the honour to address to me. I still regret, as do all my friends here, that I had not the opportunity of
			 hearing you speak. But I shall always remember with gratitude the hospitality of those members of your family, whom I had the satisfaction of seeing; and I rejoice in particular, that by becoming
			 acquainted with your granddaughters, I have obtained the knowledge of two elegant and well-educated young ladies, whom I may propose as models to my granddaughter, nieces, and other female
			 friends,
			 whom I wish to improve in the eloquence of conversation, in purity of language, in delicacy of manners, in knowledge, and in virtue. To Miss Ellen Randolph I take the liberty of presenting, with
			 your permission, a small volume, which I published a few years ago.
          
            With high respect, I am, Sir, your most obedient servant.
            James Freeman.
          
        